UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 97-7834



MICHAEL F. DEHONEY,

                                              Plaintiff - Appellant,

          versus


WILLIAM D. CATOE, Deputy Commissioner, indi-
vidually and/or in their official capacities;
MICHAEL MOORE, Director,

                                             Defendants - Appellees,

          and


SOUTH CAROLINA DEPARTMENT      OF   CORRECTIONS;
PARKER EVATT, Commissioner,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Florence. William B. Traxler, Jr., District
Judge. (CA-94-1903-21BE)


Submitted:   July 22, 1998                  Decided:   August 5, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Michael F. Dehoney, Appellant Pro Se.      Joseph Crouch Coleman,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Michael F. Dehoney appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.* We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Dehoney v. Catoe, No. CA-94-1903-21BE (D.S.C. Nov. 19, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
       The order also denied Dehoney’s motion to amend and motion
to stay the proceedings pending discovery.


                                2